Detailed Action

Acknowledgements 


1.   	This communication is in response to the amended Application No. 15/258,800        filed on 2/1/2021.
2. 	Claim(s) 25-27, 29-31, 33 and 35-38 are currently pending and have been fully examined.
3.	Claim(s) 1-24, 28, 32, 34 and 39 have been cancelled by the Applicant.

4.	For the purpose of applying prior art, PreGrant Publications will be referred to 

using a four digit number within square brackets, e. g. [0001].

Notice of Pre-AIA  or AIA  Status
5.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

6.	Date of Last Office action was 9/1/2020.          .

Response to Applicant’s Comments/Remarks

7.	Applicant’s response, filed on 2/1/2021, has fully been considered, but is moot in light of a new ground of rejection.

Applicant’s Argument #1:

Applicant contends that the amended claim obviates the 35 USC 112(a) rejection directed toward who is performing the biometric authenticating.


Examiner’s Response to Argument #1:

Applicant’s argument that the amended claim obviates the 35 USC 112(a) rejection directed toward who is performing the biometric authenticating has fully been considered and is persuasive; therefore, the rejection is withdrawn.
Applicant’s Argument #2:
Applicant contends that the amended claim obviates the 35 USC 112(a) rejection directed toward Applicant’s use of “establishing.”  Additionally, Applicant cites Par. 64 and 103 for support.
Examiner’s Response to Argument #2:
Applicant’s arguments that the amended claim obviates the 35 USC 112(a) rejection directed toward Applicant’s use of “establishing.”  Additionally, Applicant cites Par. 64 and 103 for support have fully been considered, but is not persuasive.  Since Applicant’s Specification does not define how “establishing” is achieved the Examiner uses the online Marriam-Webster dictionary for clarity on the use of Applicant’s “establishing.”  Marriam-Webster dictionary recites:


    PNG
    media_image1.png
    1065
    1554
    media_image1.png
    Greyscale

Applicant’s cited paragraphs recites:
[0064] Turning briefly to FIG. 4, which depicts an exemplary process 400 for enrolling a user according to certain embodiments of the invention, the process begins at step 405, where an initial communication session is established between the mobile device 101a and the system server 105. In some implementations, communications between the mobile device and system server can be established using 2-way Secure Socket Layers (SSL) established on a top of 1-way SSL communication. More specifically, the mobile device processor 110, which is configured by executing one or more software applications, including, preferably, the communications module 182 and the enrollment module 176, can transmit an API call to the system server 105 and establish a 1-way SSL communication session with the system server 105 in order to encrypt the communications. The API call can also include a private 2-way SSL key so as to establish a 2-way SSL secure communication environment. In some implementations, the mobile device can transmit a pre-loaded 2-way SSL certificate and an API key that is unique to the mobile device client application. The pre-loaded certificate and key can be single use instances that are stored when the client application is stored into memory. 
[0103] In some implementations, the mobile device 101a transmits the transaction request as a 1-way SSL API call to the system server 105. The transaction request can also include a private key generated during the enrollment process thereby establishing a 2-way SSL secured communication session between the mobile device 101a and the system server 105. 

The Examiner would like to point out that the Applicant seems to be simply focusing on the “establishing” clause of Applicant’s claim.  However, the Examiner would like to remind the Applicant that the method claim language recites:
establishing, by the server computing device over the communication network as a result of the biometric authentication of the user, a secure communication session between the server computing device and the mobile device being used by the user, wherein the server establishes the secure communication session in conjunction with the mobile device….;

Additionally, the Examiner would like to point out Applicant’s Figure 5, which depicts:



    PNG
    media_image2.png
    868
    762
    media_image2.png
    Greyscale

Again, Applicant’s claim recites, “establishing, by the server computing device over the communication network as a result of the biometric authentication of the user, a secure communication session between the server computing device and the mobile device being used by the user, wherein the server establishes the secure communication session in conjunction with the mobile device….;” Applicant’s argument(s) is not persuasive on two separate and distinct aspects.  Under the first aspect, clearly from Applicant’s Specification, it is the “mobile device” that performs the step of “establishing,” not the “server computing device.”  Additionally, under a second aspect, clearly fro, Applicant’s Figure 2, the “establish communication session” is performed prior to the collection of user identification information (e.g. biometric), which is counter to Applicant’s claim of, “as a result of the biometric authentication or the user,” establish a secure communication session.  Applicant’s cited paragraphs, of [0064] & [0103] is silent the sequential order of method steps claimed by the Applicant. Therefore, the Examiner respectfully disagrees with the Applicant and maintains his rejection.
Applicant’s Argument #3:
Applicant contends that the amended claim obviates the 35 USC 112(a) rejection directed toward Applicant’s use of, “thereby enabling….”
Examiner’s Response to Argument #3:
Applicant’s argument that the amended claim obviates the 35 USC 112(a) rejection directed toward Applicant’s use of, “thereby enabling…” has fully been considered and is persuasive; therefore, the rejection is withdrawn.
Applicant’s Argument #4:
Applicant contends that the amended claim obviates the 35 USC 112(a) rejection directed toward Applicant’s use of, “advancing….”
Examiner’s Response to Argument #4:
Applicant’s argument that the amended claim obviates the 35 USC 112(a) rejection directed toward Applicant’s use of, “advancing…” has fully been considered and is persuasive; therefore, the rejection is withdrawn.
Applicant’s Argument #5:
Applicant contends that the amended claim obviates the 35 USC 112(a) rejection directed toward Applicant’s use of, “storing….”

Examiner’s Response to Argument #5:
Applicant’s argument that the amended claim obviates the 35 USC 112(a) rejection directed toward Applicant’s use of, “storing…” has fully been considered and is persuasive; therefore, the rejection is withdrawn.
Applicant’s Argument #6:
Applicant contends that the amended claim obviates the 35 USC 112(a) rejection directed toward claim(s) 30 and 31.
Examiner’s Response to Argument #6:
Applicant’s argument that the amended claim obviates the 35 USC 112(a) rejection directed toward claim(s) 30 and 31 has fully been considered and is persuasive; therefore, the rejection(s) are withdrawn.
Applicant’s Argument #7:
Applicant contends that the amended claim obviates the 35 USC 112(a) rejection directed toward claim 37.
Examiner’s Response to Argument #7:
Applicant’s argument that the amended claim obviates the 35 USC 112(a) rejection directed toward claim 37 has fully been considered and is persuasive; therefore, the rejection is withdrawn.
Applicant’s Argument #8:
Applicant contends that the amended claim obviates the 35 USC 112(b) rejection(s) set forth in the prior office action.


Examiner’s Response to Argument #8:
Applicant’s argument that the amended claim obviates the 35 USC 112(b) rejection(s) set forth in the prior office action is persuasive; therefore, the rejections are withdrawn.
Applicant’s Argument #9:
Applicant contends that the 35 USC 101 rejection set forth in the prior office action was in error because Applicant’s claim is directed to a “practical application.” 
Examiner’s Response to Argument #9:
Applicant’s argument that the 35 USC 101 rejection set forth in the prior office action was in error because Applicant’s claim is directed to a “practical application” has fully been considered and is persuasive.  Therefore, the Examiner withdraws the rejection.
Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

9.	Claim(s) 25-27, 29-31, 33 and 35-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	As to claim 25, Applicant recites, “establishing, by the server computing device over the communication network as a result of the biometric authentication of the user, a secure communication session between the server computing device and the mobile device being used by the user;” Applicant’s cited paragraphs recites:
[0064] Turning briefly to FIG. 4, which depicts an exemplary process 400 for enrolling a user according to certain embodiments of the invention, the process begins at step 405, where an initial communication session is established between the mobile device 101a and the system server 105. In some implementations, communications between the mobile device and system server can be established using 2-way Secure Socket Layers (SSL) established on a top of 1-way SSL communication. More specifically, the mobile device processor 110, which is configured by executing one or more software applications, including, preferably, the communications module 182 and the enrollment module 176, can transmit an API call to the system server 105 and establish a 1-way SSL communication session with the system server 105 in order to encrypt the communications. The API call can also include a private 2-way SSL key so as to establish a 2-way SSL secure communication environment. In some implementations, the mobile device can transmit a pre-loaded 2-way SSL certificate and an API key that is unique to the mobile device client application. The pre-loaded certificate and key can be single use instances that are stored when the client application is stored into memory. 
[0103] In some implementations, the mobile device 101a transmits the transaction request as a 1-way SSL API call to the system server 105. The transaction request can also include a private key generated during the enrollment process thereby establishing a 2-way SSL secured communication session between the mobile device 101a and the system server 105. 

Additionally, the Examiner would like to point out Applicant’s Figure 5, which depicts:



    PNG
    media_image2.png
    868
    762
    media_image2.png
    Greyscale

Again, Applicant’s claim recites, “establishing, by the server computing device over the communication network as a result of the biometric authentication of the user, a secure communication session between the server computing device and the mobile device being used by the user, wherein the server establishes the secure communication session in conjunction with the mobile device….;” however, Applicant’s Specification does not describe HOW the Applicant’s claimed invention of, “establishing, by the server computing device over the communication network as a result of the biometric authentication of the user, a secure communication session between the server computing device and the mobile device being used by the user, wherein the server establishes the secure communication session in conjunction with the mobile device” works.  Therefore, claim 25 fails the written description as Applicant has not provided neither algorithm nor the steps/procedure taken in sufficient detail so that one of ordinary skill in the art would understand HOW Applicant’s intended function of “ 
establishing, by the server computing device over the communication network as a result of the biometric authentication of the user, a secure communication session between the server computing device and the mobile device being used by the user, wherein the server establishes the secure communication session in conjunction with the mobile device” is to be performed.1   One of ordinary skill in the art would have reasonably concluded that the inventor did not possess the claimed subject matter because of the lack of a specific computer code to perform Applicant’s claimed invention of “establishing, by the server computing device over the communication network as a result of the biometric authentication of the user, a secure communication session between the server computing device and the mobile device being used by the user, wherein the server establishes the secure communication session in conjunction with the mobile device.”  Examiner establishes that specific computer code lines to cause Applicant’s claimed invention of “establishing, by the server computing device over the communication network as a result of the biometric authentication of the user, a secure communication session between the server computing device and the mobile device being used by the user, wherein the server establishes the secure communication session in conjunction with the mobile device” on the computing device is necessary to detail, “to allow a person of ordinary skill in the art to understand which is claimed and to recognize that the inventor invented what is claimed.”2  
Dependent claim(s) 26-27, 29-31, 33 and 35-38 are also rejected for being dependent upon rejected claim 25.
Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


11.	Claim(s)  25-27, 29-31, 33 and 35-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 25, the scope of the claim is unclear as Applicant recites, “storing, by the server computing device, the code in a computer readable storage medium in association with the transaction device identifier at least temporarily;” however, the “metes and bounds” of “at least temporarily” is undeterminable.  Therefore, the scope of the claim is not clear and one of ordinary skill in the art would not be reasonable appraised of the scope of the claim.3
Dependent claim(s) 26-27, 29-31, 33 and 35-38 are also rejected for being dependent upon rejected claim 25.
Conclusion

12.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.



    PNG
    media_image3.png
    1004
    686
    media_image3.png
    Greyscale








THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time 

policy as set forth in 37 C.F.R. §1.136(a).

             A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS from the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MOTNH shortened statutory period, then the shortened statutory period will expire on the date of the advisory action is mailed, and any extension fee pursuant to 37 CFR §1.136(a) will be calculated from the mail date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. Calvin Hewitt may be reached at (571) 272-6709.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.


	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 	

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.


/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        4/14/2021




    
        
            
        
            
    

    
        1 When examining computer-implemented functional claims, examiners should determine whether the specification discloses the
        computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail
        such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the
        time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem
        or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any
        understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides
        sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not
        enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain
        how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan
        Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and
        remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were
        genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing
        disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient
        detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112
        (a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the
        written description requirement, see MPEP § 2162- § 2163.07(b). If the specification does not provide a disclosure of sufficient
        corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function
        limitation in a claim under 35 U.S.C. 112(f) or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed
        to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b) [or the second paragraph of pre-
        AIA  35 U.S.C. 112]. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). A rejection
        under 35 U.S.C. 112(b) or the second paragraph of pre-AIA  35 U.S.C. 112 must be made in addition to the written description
        rejection. See also MPEP § 2181, subsection II.B.2(a).
        
        
        2 MPEP 2161.01;Univ of Rochester v. G.D. Searle & Co., Inc. 358 F.3d 916, 928 (Fed. Cir. 2004); 
        
        
        3 MPEP 2173.02 III B;  “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process." Zletz, 893 F.2d at 322, 13 USPQ2d at 1322.” MPEP 2173.02 I “I. CLAIMS UNDER EXAMINATION ARE CONSTRUED DIFFERENTLY THAN PATENTED CLAIMS”